Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 21-28, 30-39 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cheryl Figlin (Reg. No. 39562) on 1/5/22.
The application has been amended as follow: 
Claims 29 and 40 are cancelled.
Claims 21 and 32 are amended as follow:

21.  A system, comprising: a network interface; and a processor, configured: to establish, with a server that services a computer application, one or more user profiles for the computer application; to register, with the server a given user of the computer application as a contact, with respect to the computer application, of one of the established one or more user profiles; to receive via the network interface, first messages exchanged between multiple users and the server, collected by a network tap; to receive via the network interface, second messages exchanged between the established user profiles and the server; to identify in the first wherein the one or more user profiles include a first user profile and a second user profile, wherein the processor is configured to register, with the server, (i) one of the first user profile and the second user profile as a contact, with respect to the computer application, of the other one of the first user profile and the second user profile, and the given user as a contact, with respect to the computer application, of the first user profile, wherein the processor is configured to cause a status-update message which indicates a status of the first user profile to be sent to the server by the first user profile, and wherein the processor is configured to identify in the first messages a message acknowledging the status-update message.

32.  A method, comprising: establishing, with a processor and a server, that services a computer application, one or more user profiles for the computer application; registering, with the server, a given user of the computer application as a contact, with respect to the computer application, of one of the established one or more user profiles; receiving, subsequently, a first messages exchanged between multiple users and the server, collected by a network tap, receiving second messages exchanged between the established user profiles wherein the one or more user profiles include a first user profile and a second user profile, wherein the method comprises registering, with the server, (i) one of the first user profile and the second user profile as a contact, with respect to the computer application, of the other one of the first user profile and the second user profile, and (ii) the given user as a contact, with respect to the computer application, of the first user profile, wherein the method further comprises causing a status-update message which indicates a status of the first user profile to be sent to the server by the first user profile, and wherein identifying the one or more first messages comprises identifying in the first messages a message acknowledging the status-update message.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, wherein the one or more user profiles include a first user profile and a second user profile, wherein the method comprises registering, with the server, (i) one of the first user profile and the second user profile as a contact, with respect to the computer application, of the other one of the first user profile and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





Liang-che Alex Wang
January 5, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447